department of the treasury internal_revenue_service washington d c date number release date wta-n-119238-99 cc intl br6 uilc internal_revenue_service national_office field_service_advice memorandum for from subject legend date date date date location a location a corporation new parent old parent us corp us sub anne p shelburne assistant to the branch chief associate chief_counsel international branch pursuant to section b of revproc_99_1 1999_1_irb_6 you are hereby notified that the national_office has declined to rule on the above- mentioned private letter request submitted by a taxpayer under your jurisdiction pursuant to sec_1_936-7 this revocation determination is within the purview of your office the circumstances of the revocation request are set forth below background in a letter dated date us sub requested permission to revoke the sec_936 possessions_corporation election for location a corporation effective for location a corporation’s taxable_year ending date and all subsequent tax years location a corporation is a wholly-owned domestic subsidiary of us sub and until recently maintained manufacturing operations in location a us sub a subsidiary of us corp was part of old parent’s consolidated_return group for federal tax purposes until date a date prior to date when old parent transferred the stock of its subsidiary us corp to new parent in exchange for cash as a result of the transfer us corp joined new parent’s federal consolidated tax_return group location a corporation was not a member of old parent’s consolidated_return group prior to the date transfer and similarly did not become a member of new parent’s consolidated_return group subsequent to the transfer old parent and new parent desire to make a joint election under sec_338 which in effect treats the sale of the stock of us corp as a sale of us corp’s assets which include the stock of us sub to make a sec_338 election location a corporation’s sec_936 election must be revoked so that it may be included in old parent’s federal consolidated tax_return for its taxable_year ending date in its date letter us sub made the following representations the request for revocation of location a corporation’s sec_936 election is to be permanent and new parent does not intend to re-elect sec_936 treatment for location a corporation new parent has discontinued location a corporation’s manufacturing operations in location a furthermore us sub also represented that location a corporation has not generated net operating losses since its sec_936 election became effective for its tax_year ending date us sub stated that location a corporation will sacrifice current sec_936 benefits if the revocation is granted sec_1_936-7 which governs requests for revocation of sec_936 possessions_corporation elections provides the following an election under internal_revenue_code sec_936 may be revoked during the first ten years of sec_936 status only with the consent of the commissioner and without the commissioner’s consent after that time r equests to revoke should be addressed to the district_director having jurisdiction over the taxpayer’s tax_return conclusion whereas location a corporation’s sec_936 possessions_corporation election was made for its taxable_year ending date and therefore has not been in effect for ten years us sub must address its request for revocation to the appropriate district_director in accordance with the language of sec_1_936-7 accordingly we believe that a letter_ruling is not an appropriate manner to respond to this request in this particular case we recommend that the district_director permit revocation of location a corporation’s sec_936 possessions_corporation election
